ORDER

PER CURIAM.
Seabaugh-Bening, LLC appeals the judgment entered in favor of Kranjec Ventures, Inc. The trial court refused to *499specifically enforce a written agreement between Buyer and Seller. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).